Appellant raises but one question in his motion for rehearing, namely, that we erred in holding his 1bill of exceptions No. 13 not to show error in the alleged misconduct of the jury. We have again carefully examined said bill of exceptions. Appellant introduced one juror who testified to facts which would show misconduct. The state introduced a large number of the jurors who gave testimony contradictory to that of the witness introduced in behalf of appellant. In this condition of the record we deem ourselves well within the rule in holding that because of the conflict of testimony, the discretion of the trial judge in deciding same against appellant was not abused.
The motion for rehearing is overruled.
Overruled.
           APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING